DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (JP2007-255978 A) in view of Yan et al (2014 Second International Conference on 3D Vision, pp. 673-680), and further in view of Sener et al (IMMPD'12, Nov. 2, 2012, pp. 9-16).
-Regarding claim 1, Shimomura discloses a point group data processing device, the device comprising one or more processors configured to ((57) [Overview]; FIGS. 1-3; [0018], control unit CU, a CPU; [0026], units 12-17): acquire a captured image (FIGS. 1, 3, camera 1; [0012], “acquiring … object detection target area”; [0015]; FIG. 2, Step S 1; [0019]); acquire point group data indicating position information of a point group corresponding to a plurality of points included in the image (FIGS. 1, 3, radar 2; [0012], “scanning object detection target area”; [0016], “detects the distance … detection point … position”; [0017]; FIG. 2, Step S 1; [0019]; [0027]; [0101]-[0102]); set a target area which is an area surrounding a subject on the image ((57) [Overview]; [0012], “obtains a size change in a region of interest which is an area showing an object on the image, and obtains a size change”; FIGS. 1, 3, 5-6; FIG. 7(a); [0068]; FIG. 11(b); [0069]) to include an area surrounding the target area; and specify a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data ((57) [Overview]; [0007] “correlation”; [0012], “determining a distance change … on the basis of size change  and distance change …”; FIGS. 1-3; [0052]; FIG. 7; [0089], [0101]-[0103]).
Shimomura dose discloses finding a change in the size of a noted area which is an area where an object in an image is shown while finding a change in distance to an object on a measurement point obtained from detection information. Shimomura is silent to teach enlarging the target area.
In the same field of endeavor, Yan discloses a method for moving object detection that fully harness the complementary nature of two-dimensional (2D) image and three-dimensional (3D) light detection and ranging (LIDAR) point clouds (Yan: Abstract; Figures 1, 3). Yan teaches enlarging a target area (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph, lines 2-4, “For each moving object … object-specified bounding box, an enlarged rectangle to include the whole object”). Yan also teaches specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data Yan: Abstract; Figure 1, footnote; Page 674, 1st Col., 1st paragraph; Page 676, 2nd Col., Section 3.1, 1st-3rd paragraphs; Page 678, 2nd Col., 1st paragraph, “provide all bounding boxes of each moving object to their cosegmentation method”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shimomura with the teaching of Yan by enlarging a target area to provide an object-specific bounding box or prior box in order to improve accuracy of image segmentation and object detection with point cloud.
Shimomura in view of Yan discloses applying graph-cut segmentation that takes into account moving object priors. Shimomura in view of Yan discloses setting an object-specific bounding box, an enlarged rectangle to include the whole object (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph). Shimomura in view of Yan is silent to teach to include an area surrounding the target area (i.e., initial bounding box), though one of ordinary skills in the art would understand that initial bounding box or target area shall be included in the enlarged rectangle because it is well-known that graph-cut methods are level set-based approaches for optimizing the location of a contour (see “Graph cuts in computer vision – Wikipedia”).
However, Sener is an analogous art pertinent to the problem to be solved in this application and further discloses a novel dynamic and iterative graph-cut solution for image segmentation (Sener: Abstract; Figures 1-2). Sener teaches an enlarged bounding box to include an area surrounding the target area or initial bounding box (Sener: Page 11, 2nd col., section 2.21; Figure 2; Page 12, 2nd Col., 2nd paragraph, “blue rectangle”, “red rectangle”).

-Regarding claim 4, Shimomura discloses a point group data processing method, executed by one or more processors, comprising ((57) [Overview]; FIGS. 1-3; [0018], control unit CU, a CPU; [0026], units 12-17): acquiring a captured image (FIGS. 1, 3, camera 1; [0012], “acquiring … object detection target area”; [0015]; FIG. 2, Step S 1; [0019]); acquiring point group data indicating position information of a point group corresponding to a plurality of points included in the image (FIGS. 1, 3, radar 2; [0012], “scanning object detection target area”; [0016], “detects the distance … detection point … position”; [0017]; FIG. 2, Step S 1; [0019]; [0027]; [0101]-[0102]); setting a target area  which is an area surrounding a subject on the image and setting an enlargement area which is an area obtained by enlarging the target area ((57) [Overview]; [0012], “obtains a size change in a region of interest which is an area showing an object on the image, and obtains a size change”; FIGS. 1, 3, 5-6; FIG. 7(a); [0068]; FIG. 11(b); [0069]) to include an area surrounding the target area; and specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data ((57) [Overview]; [0007] “correlation”; [0012], “determining a distance change … on the basis of size change  and distance change …”; FIGS. 1-3; [0052]; FIG. 7; [0089], [0101]-[0103]).
Shimomura dose discloses finding a change in the size of a noted area which is an area where an object in an image is shown while finding a change in distance to an object on a measurement point obtained from detection information. Shimomura is silent to teach enlarging the target area.
In the same field of endeavor, Yan discloses a method for moving object detection that fully harness the complementary nature of two-dimensional (2D) image and three-dimensional (3D) light detection and ranging (LIDAR) point clouds (Yan: Abstract; Figures 1, 3). Yan teaches enlarging a target area (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph, lines 2-4, “For each moving object … object-specified bounding box, an enlarged rectangle to include the whole object”). Yan also teaches specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data (Yan: Abstract; Figure 1, footnote; Page 674, 1st Col., 1st paragraph; Page 676, 2nd Col., Section 3.1, 1st-3rd paragraphs; Page 678, 2nd Col., 1st paragraph, “provide all bounding boxes of each moving object to their cosegmentation method”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shimomura with the teaching of Yan by enlarging a target area to provide an object-specific bounding box or prior box in order to improve accuracy of image segmentation and object detection with point cloud.
Yan: Page 677, 1st Col., Section 3.2, 1st paragraph). Shimomura in view of Yan is silent to teach to include an area surrounding the target area (i.e., initial bounding box), though one of ordinary skills in the art would understand that initial bounding box or target area shall be included in the enlarged rectangle because it is well-known that Graph cuts methods are level set-based approaches for optimizing the location of a contour (see “Graph cuts in computer vision – Wikipedia”).
However, Sener is an analogous art pertinent to the problem to be solved in this application and further discloses a novel dynamic and iterative graph-cut solution for image segmentation (Sener: Abstract; Figures 1-2). Sener teaches an enlarged bounding box to include an area surrounding the target area or initial bounding box (Sener: Page 11, 2nd col., section 2.21; Figure 2; Page 12, 2nd Col., 2nd paragraph, “blue rectangle”, “red rectangle”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shimomura in view of Yan with the teaching of Sener by enlarging a target area to provide an object-specific bounding box or prior box to include an area surrounding the target area or initial bounding box in order to improve accuracy, efficiency and robustness of image segmentation and object detection with point cloud.
-Regarding claim 5,  Shimomura discloses a non-transitory computer readable medium storing a point group data processing program (FIG. 3, memory 11; FIGS. 2, 4; [0025]-[0027]), the point group data processing program causing a computer to execute a process, the process comprising ((57) [Overview]; FIGS. 1-3; [0018], control unit CU, a CPU; [0026], units 12-17): acquiring a captured image (FIGS. 1, 3, camera 1; [0012], “acquiring … object detection target area”; [0015]; FIG. 2, Step S 1; [0019]), acquiring point group data indicating position information of a point group corresponding to a plurality of points included in the image (FIGS. 1, 3, radar 2; [0012], “scanning object detection target area”; [0016], “detects the distance … detection point … position”; [0017]; FIG. 2, Step S 1; [0019]; [0027]; [0101]-[0102]); setting a target area which is an area surrounding a subject on the image and setting an enlargement area which is an area obtained by enlarging the target area ((57) [Overview]; [0012], “obtains a size change in a region of interest which is an area showing an object on the image, and obtains a size change”; FIGS. 1,3, 5-6; FIG. 7(a); [0068]; FIG. 11(b); [0069]) to include an area surrounding the target area, and specifying function of specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data ((57) [Overview]; [0007] “correlation”; [0012], “determining a distance change … on the basis of size change  and distance change …”; FIGS. 1-3; [0052]; FIG. 7; [0089], [0101]-[0103]).
Shimomura dose discloses finding a change in the size of a noted area which is an area where an object in an image is shown while finding a change in distance to an object on a measurement point obtained from detection information. Shimomura is silent to teach enlarging the target area.
Yan: Abstract; Figures 1, 3). Yan teaches enlarging a target area (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph, lines 2-4, “For each moving object … object-specified bounding box, an enlarged rectangle to include the whole object”). Yan also teaches specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data (Yan: Abstract; Figure 1, footnote; Page 674, 1st Col., 1st paragraph; Page 676, 2nd Col., Section 3.1, 1st-3rd paragraphs; Page 678, 2nd Col., 1st paragraph, “provide all bounding boxes of each moving object to their cosegmentation method”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shimomura with the teaching of Yan by enlarging a target area to provide an object-specific bounding box or prior box in order to improve accuracy of image segmentation and object detection with point cloud.
Shimomura in view of Yan discloses applying graph-cut segmentation that takes into account moving object priors. Shimomura in view of Yan discloses setting an object-specific bounding box, an enlarged rectangle to include the whole object (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph). Shimomura in view of Yan is silent to teach to include an area surrounding the target area (i.e., initial bounding box), though one of ordinary skills in the art would understand that initial bounding box or target area see “Graph cuts in computer vision – Wikipedia”).
However, Sener is an analogous art pertinent to the problem to be solved in this application and further discloses a novel dynamic and iterative graph-cut solution for image segmentation (Sener: Abstract; Figures 1-2). Sener teaches an enlarged bounding box to include an area surrounding the target area or initial bounding box (Sener: Page 11, 2nd col., section 2.21; Figure 2; Page 12, 2nd Col., 2nd paragraph, “blue rectangle”, “red rectangle”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shimomura in view of Yan with the teaching of Sener by enlarging a target area to provide an object-specific bounding box or prior box to include an area surrounding the target area or initial bounding box in order to improve accuracy, efficiency and robustness of image segmentation and object detection with point cloud.
-Regarding claim 6, the combination further discloses a vehicle control device comprising the point group data processing device ((57) [Overview]; FIGS. 1-3).
-Regarding claim 7, the combination further discloses a vehicle comprising the vehicle control device ((57) [Overview]; FIG. 1, control unit; FIGS. 2-3; [0012], “object detection means (CU)).
Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664